                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH JACKSON,                               :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-782
                                              :
NORTHAMPTON COUNTY PRISON,                    :
et al.,                                       :
        Defendants.                           :

                                             ORDER

       AND NOW, this 21st day of February, 2020, upon consideration of Plaintiff Joseph

Jackson’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), pro se Complaint (ECF No. 2) and Motion to Appoint Counsel (ECF No.

4), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Joseph Jackson, #27415, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of Northampton County Prison or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Jackson’s inmate account; or (b) the

average monthly balance in Jackson’s inmate account for the six-month period immediately

preceding the filing of this case. The Warden of Northampton County Prison or other

appropriate official shall calculate, collect, and forward the initial payment assessed pursuant to

this Order to the Court with a reference to the docket number for this case. In each succeeding

month when the amount in Jackson’s inmate trust fund account exceeds $10.00, the

Superintendent or other appropriate official shall forward payments to the Clerk of Court
equaling 20% of the preceding month’s income credited to Jackson’s inmate account until the

fees are paid. Each payment shall refer to the docket number for this case.

       3.      The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of

Northampton County Prison.

       4.       The Complaint is DEEMED filed.

       5.      For the reasons stated in the Court’s Memorandum, Jackson’s Complaint is

DISMISSED IN PART WITH PREJUDICE AND IN PART WITHOUT PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as follows:

               a.      The claims against Northampton County Prison are DISMISSED WITH

       PREJUDICE.

               b.      The claims against Prime Care are DISMISSED WITHOUT

       PREJUDICE.

       6.       Jackson is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to state a plausible claim against any Defendant not already dismissed

with prejudice. Any amended complaint shall identify all defendants in the caption of the

amended complaint in addition to identifying them in the body of the amended complaint, shall

state the basis for Jackson’s claims against each defendant, and shall bear the title “Amended

Complaint” and the case number 20-782. If Jackson files an amended complaint, his amended

complaint must be a complete document that includes all of the bases for Jackson’s claims if he

seeks to proceed on those claims. Claims that are not included in the amended complaint will

not be considered part of this case. When drafting his amended complaint, Jackson should be

mindful of the Court’s reasons for dismissing his claims as explained in the Court’s
Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

so ORDERED by the Court.

       7.      The Clerk of Court is DIRECTED to send Jackson a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Jackson may use this form to file his amended complaint if he chooses to do so.

       8.      The Motion to Appoint Counsel is DENIED WITHOUT PREJUDICE.

       9.      If Jackson fails to file an amended complaint in accordance with this Order, his

case may be dismissed without further notice for failure to prosecute.

                                              BY THE COURT:




                                              Berle M. Schiller, J.
